Citation Nr: 0305145	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $5,216.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from November 1967 until 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 2001 
decision of the Committee on Waivers and Compromises of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In a June 2000 rating decision, the veteran was awarded 
nonservice-connected pension benefits effective December 1, 
1999; an award letter dated in September 2000 informed the 
veteran that the award was based on zero countable annual 
income.  

3.  In a letter dated March 17, 2001, the Social Security 
Administration (SSA) informed the veteran that he had been 
awarded monthly disability benefits, effective from May 2000, 
and that he was to receive a lump sum payment of retroactive 
benefits of $6, 792.00, later that month, and monthly 
payments of $928 thereafter.

4.  In a statement received by the RO on April 16, 2001, the 
veteran notified VA of his SSA award.

5.  In a letter dated October 30, 2001, the RO indicated it 
had amended the veteran's disability pension award and 
informed him that an overpayment had occurred.

6.  VA shares fault in the creation of the indebtedness by 
not adjusting the payment of pension benefits to the veteran 
earlier than October 2001, following receipt of notice in 
April 2001.

7. The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $5,216.00 by 
virtue of his continued acceptance of VA benefits at the 
maximum rate, with the knowledge that an adjustment in his 
countable income had occurred.

8.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

9.  Recovery of the overpayment would not create an undue 
hardship.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the 
calculated amount of $5,216.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A decision of the Committee on Compromises and Waivers and a 
statement of the case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  A 
December 2002 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran is required to provide 
the information necessary to obtain this evidence.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The file 
contains all pertinent correspondence between the veteran and 
VA with regard to the issue of overpayment.  Moreover, the 
SSA award letter to the veteran is of record.  Finally, a 
Financial Status Report is associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2002).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2002).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

In a June 2000 rating decision, the veteran was awarded 
nonservice-connected pension benefits.  An award letter dated 
in September 2000 informed the veteran that the VA pension 
payment represented the difference between his countable 
annual income and the maximum annual pension rate.  He was 
specifically advised that his monthly payment amount was 
based on zero countable annual income.  Also, he was informed 
that VA must adjust the payment whenever his income changes.  
His current rate of payment was specified as $749.00 per 
month, effective December 1, 1999.  Subsequent to that 
determination, the veteran was awarded benefits by the SSA, 
effective from May 2000.  He learned of such an award in a 
letter dated March 17, 2001.  The amount of his SSA benefits 
was to be a retroactive lump sum payment of $6,792.00, to be 
issued that month, with monthly payments thereafter of 
$928.00.  Upon learning of his impending SSA award, the 
veteran notified the RO and enclosed a copy of his SSA award 
letter.  Such notice was received by the RO on April 16, 
2001.

The RO did not immediately respond to the veteran's April 
2001 notice of a change in his income.  Payments continued to 
be made based on zero countable income, and the veteran 
continued to accept such payments.  In October 2001, the RO 
notified the veteran of an amendment to his disability 
pension award, retroactively effective May 1, 2001, to 
reflect his receipt of money from SSA.  He was informed that 
an overpayment had occurred.  The specific amount of that 
overpayment was to be determined.  After calculations were 
completed, the overpayment was found to equal $5,216.00.

In November 2001, the veteran requested waiver of overpayment 
in the amount of $5,216.00.  He stated that repayment of that 
sum would create a financial hardship.  The veteran submitted 
a Financial Status Report, dated in November 2001.  In that 
report, the veteran listed his monthly income as being 
$928.00.  Total monthly expenses were listed at $844.50.  He 
indicated that his net monthly income less expenses was 
$83.50, and that he could pay that amount toward the debt.  

Analysis

It is beyond dispute that the veteran was notified of an 
impending SSA award in March 2001.  While the evidence 
reveals that the veteran reasonably timely notified VA of 
this change in his income, the record demonstrates that he 
nonetheless continued to accept payment of his pension 
benefits, with the knowledge that he was no longer entitled 
to the full amount.  Such continued acceptance of full 
pension payments is the fault of the veteran.  

The Board acknowledges the veteran's contentions that the RO 
did not timely adjust his pension benefit.  While that 
contention is not without merit, the fact remains that the 
veteran knowingly accepted full benefits while he understood 
that an adjustment was required.  For this reason, the Board 
finds that VA was not solely responsible for the overpayment 
in this instance.  Given that the veteran was being credited 
with payments to which he was no longer fully entitled, and 
given that VA was not solely responsible for such erroneous 
payments, the debt incurred is valid.      

As noted previously, in a December 2001 decision, the 
Committee on Waivers and Compromises denied the veteran's 
request for waiver of recovery of the overpayment of VA 
pension.  The Committee found no evidence of fraud, 
misrepresentation, or bad faith.   

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.  

The Board has considered the 6 elements set forth under 
38 C.F.R. § 1.965(a).
The first two "equity and good conscience" elements to 
consider are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously discussed, the veteran 
notified the RO of his SSA award within a month of receiving 
his letter from SSA.  The Board finds that in that regard the 
veteran acted quite responsibly in promptly alerting VA of a 
change in his income status.  However, following such 
notification, the veteran acted less responsibly, as he 
continued to accept full pension benefits with full knowledge 
that a portion of that pension was no longer properly his.  
The veteran remarked that the RO did not effectuate his 
pension adjustment in a timely manner.  That appears to be 
true.  However, that fact does not outweigh the veteran's 
acceptance of funds to which he realized he was no longer 
fully entitled.  Moreover, the file does not indicate that 
the veteran took any additional follow-up  measures to ensure 
that the adjustment was more timely effectuated.  Thus, for 
these reasons, fault on the part of the veteran is 
established.

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  As the veteran's 
monthly income exceeds his expenses, the Board finds that no 
undue hardship would result from repayment of the debt.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  This has not been demonstrated as the veteran 
was afforded pension income during the period of his 
established entitlement.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show bad faith, he is not precluded 
from a waiver of overpayment of such indebtedness.  However, 
with the balancing of fault between the VA and debtor, the 
evidence does not demonstrate that repayment in this case 
would run counter to principles of equity and good 
conscience.  As such, the Board finds that no waiver is 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $5,216.00 is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

